Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Bonner on 08/12/2021.
The application has been amended as follows:

CLAIM 1. (Currently Amended)  A method for tracking seeds in an assembly line grow pod having a plurality of carts, comprising:
depositing a target seed in a selected cell which is a part of a tray located in a selected cart travelling on an assembly line grow pod;
tracking a position of the target seed in the selected cell by determining the position of the target seed in the selected cart and determining a position of the selected cart in the assembly line grow pod; 
providing sustenance to the target seed including the selected cell;  
determining a growth factor of the target seed in the selected cell; and 
upon determination that the growth factor of the target seed in the selected cell is below a predetermined threshold, adjusting supply of the sustenance provided to the selected cell and moving the target seed to


a plurality of carts travelling on a continuous track of an assembly line grow pod; 
a tray located on a selected cart and including a selected cell where a target seed is deposited; 
a seed sensor arranged to communicate with the selected cart and detect a position of the target seed and the selected cart;
a plurality of growth sensors arranged to communicate with the selected cart and measure data relevant to growth of the target seed; and 
a master controller in communication with the seed sensor and the growth sensors and including a processor and a memory for storing programs, wherein the programs, upon execution by the processor, cause operations comprising: 
determining a first position of the target seed and a second position of the selected cart based on first data received from the seed sensor;
identifying the target seed and retrieving plant growth information relevant to the target seed; 
providing sustenance relevant to the target seed based on the plant growth information to the selected cell; 
determining a growth factor of the target seed in the selected cell based on second data received from the plurality of growth sensors; and
upon determination that the growth factor of a target cell is below a predetermined threshold, adjusting an amount of sustenance provided to the target seed based on the growth factor of the target seed and causing movement of the target seed from the first position into a different area of the target 


a tray located on a selected cart and including a selected cell where a target seed is deposited; 
a seed sensor arranged to sense first data relating to a second position of the selected cart and a first position of the target seed;
a plurality of growth sensors arranged to sense second data relating to growth factors of the target seed; 
a plurality of output sensors arranged to sense environment factors relevant to growth of plants; and 
a master controller in communication with the seed sensor, the growth sensors and the output sensors and including a processor and a memory for storing programs, wherein the programs, upon execution by the processor, perform operations comprising: 
determining the first position of the target seed and the second position of the selected cart based on first data received from the seed sensor;
identifying the target seed and retrieving plant growth information relevant to the target seed; 
providing sustenance relevant to the target seed based on the plant growth information to the selected cell; 
determining a growth factor of the target seed in the selected cell based on second data received from the plurality of growth sensors; and 
upon determination that the growth factor of a target cell is below a predetermined threshold, causing movement of the target seed from the first position of the target seed to another position within the selected cell.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest the combination of an assembly line grow pod with a plurality of carts, comprising depositing a target seed in the tray on a selected cart and in a selected cell, tracking the position of both the target seed in the cell and the cart in the grow pod, providing sustenance to the target seed, determining a growth factor of the target seed, and upon determination that the growth factor of the target seed is below a predetermined threshold, adjust the supply of sustenance and move the target seed to a different position within the same cell. 
	US 20190000019 A1 to Alexander teaches an assembly line grow pod with a plurality of carts, comprising depositing a target seed in a tray on a selected cart and in a selected cell utilizing seeding modules meant to receive seeds in a tray of plant slots on a loader or cart [0012]. The system then can track the selected seed in the cell and the cart in the grow pod [0020] where the system utilizes optical fiducials and sensors to locate the trays and individual plant slots. Alexander further teaches determining the growth factor of the seeds below a predetermined threshold and adjusting the supply of sustenance by flagging the undersized, unhealthy, or lower viability plants.
	However, Alexander fails to teach movement of the target seed to a different position within the same cell as a response to determining a growth factor of the seed is below a predetermined threshold. Instead, Alexander teaches determining these low viability plants and removing or changing the location of the plants within the tray itself. Alexander does not teach where it would be advantageous to move the same plant or same seed within its own cell upon determination of the level of a growth factor. Instead, contaminated plants are disposed of, or plants in need of more space may be moved to a different cell or different tray altogether. 
	US 20130104453 A1 to Hassle teaches an assembly line grow pod with a continuous belt which moves a tray. The tray itself has individual cells, however these cells and the plants themselves are not individually tracked and the location is not determined. Hassle also fails to teach the determination of growth factors, which then leads to a change in sustenance and repositioning of the seeds in the same cell.
	US 4627190 A to Little, while teaching the planting of target seeds within a tray, does not teach the movement or repositioning of the seeds within their individual cells. Instead, Little utilizes knowledge on the eventual size of the plant itself in order to determine planting density within the cups on a particular tray. Little fails to teach determining the growth factor of the seeds and, when determining that it is below a predetermined threshold, adjusting the supply of sustenance by flagging undersized, unhealthy, or lower viability plants.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        

/TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647